

Exhibit 10.2
ROANOKE GAS COMPANY


No. R-2
PPN: 769858 E*8
ORIGINAL PRINCIPAL AMOUNT: $4,000,000 ORIGINAL ISSUE DATE: October 2, 2017
INTEREST RATE: 3.58%
INTEREST PAYMENT DATES: April 2 and October 2 of each year, commencing April 2,
2018 FINAL MATURITY DATE: October 2, 2027
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None


FOR VALUE RECEIVED, the undersigned, ROANOKE GAS COMPANY (the “Company”), a
corporation organized and existing under the laws of the Commonwealth of
Virginia, hereby promises to pay to PRUDENTIAL ARIZONA REINSURANCE CAPTIVE
COMPANY or its registered assigns, the principal sum of $4,000,000 and interest
thereon as follows: The Company shall pay the principal sum on the Final
Maturity Date specified above (or so much thereof as shall not have been
prepaid) with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the Interest Rate per annum
specified above, payable on each Interest Payment Date specified above and on
the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable and (b)(x) to the extent legally enforceable, on any
overdue installment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 5.58%
or (ii) 2.0% over the rate of interest publicly announced by JP Morgan Chase
Bank from time to time in New York, New York as its “base” or “prime” rate,
payable on each Interest Payment Date specified above (or, at the option of the
registered holder hereof, on demand).


Payments of principal of, interest on, and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America in the
manner provided in the Private Shelf Agreement.


This Note is one of a series of Notes issued pursuant to the Private Shelf
Agreement, dated as of September 30, 2015 between the Company, PGIM, Inc. (fka
Prudential Investment Management, Inc.) and the Purchasers (as defined therein)
(the “Private Shelf Agreement”). Each Holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Private Shelf Agreement and (ii) made the
representations set forth in Section 6 of the Private Shelf Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Private Shelf Agreement.


This Note is a registered Note and, as provided in the Private Shelf Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,





--------------------------------------------------------------------------------




a new Note of the same Series for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the



Company shall treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.


The Company will make the required prepayments of principal on this Note on the
dates and in the amounts specified above. This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Private Shelf Agreement, but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note
shall become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Private Shelf
Agreement.


In no event shall the interest contracted for, charged or received hereunder,
plus any other amounts contracted for, charged or received in connection
herewith which are deemed interest under the laws of the Commonwealth of
Virginia and the United States of America ever exceed the maximum amount of
nonusurious interest which could be lawfully contracted for, charged or received
under applicable law.


This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
Commonwealth of Virginia excluding choice-of-law principles of the law of such
Commonwealth that would permit the application of the laws of a jurisdiction
other than such Commonwealth.



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed,
attested and delivered the 2nd day of October, 2017.




 
 
ROANOKE GAS COMPANY
 
 
 
 
 
 
 
By: /s/ John S. D'Orazio                             
 
 
 
        Name: John S. D'Orazio
 
 
 
        Title: President
 
 
 
 
 
 
 
By: /s/ Paul W. Nester                                 
 
 
 
        Name: Paul W. Nester
 
 
 
        Title: Chief Financial Officer
 






